The opinion of the Court was delivered, by
Lowrje, J.
Care is to be taken that laws of general, shall not be regarded as of universal application; and this caution is required in relation to the law for attaching debts in execution, and declaring that “ all debts” so attached shall remain in the hands of the garnishees to answer the debt. In Acts of Assembly, as well as in common parlance, the word “all” is a general, rather than a universal term, and is to be understood in one sense or the other, according to the demands of sound reason. ’ It is certainly broad enough to include debts due by bills of exchange and promissory notes; and there is nothing in their nature that excludes them from its operation. But they have a legal quality that renders the hold of an attachment upon them very uncertain.
Unlike all other property, they carry their whole evidence of title on their face; and the law assures the right of him who obtains them for valuable consideration,, by regular endorsement, and without actual notice of any adverse claim, or of such suspicious circumstances as should lead to inquiry. To hold that an attachment prevents a subsequent bond fide endorsee for value from acquiring a good title, would be almost a destruction of one of the essential characteristics of negotiable paper. It would be a great injury to persons in embarrassed circumstances holding such paper; for no one could buy it from them with any confidence in the title. Moreover, it would present the strange result, that the more hands such paper had passed through, and the more endorsers there were on it, the less it would be worth in the money market: for it would be subject to the more risks of attachment. Under such views it has always been held, that an attachment is unavailable against a bond fide holder for value of negotiable paper, who obtains .it after attachment, before maturity, and without notice : Ludlow v. Bingham, 4 Dallas 47; Maine Insurance Co. v.Weeks, 7 Mass. 439; Enos v. Tuttle, 3 Conn. 27; Huff v. Miller, 7 Yerger 42; Hinsdill v. Stafford, 11 Verm. 309; Little v. Hale, Id. 482; Eunson v. Healy, 2 Mass. 32; Grant v. Shaw, 16 Id. 344; Cushman v. Haynes, 20 Pick. 132.
The doctrine of implied notice by lis pendens is totally inapplicable to such cases, and is everywhere weakened in its operation, even when it is admitted to exist. In a ease .of bankruptcy, notice may be implied; because that refers to the general circumstances of a previous holder, into which a purchaser .is expected to inquire, and not to a special fact, like an attachment, which may have its origin in any magistrate’s office in any county in the state.
Certainly the negotiation of such paper by a defendant after he has had notice of the attachment, is a fraud upon the law; and we think that the Court from which the attachment issues has power to prevent this, by requiring the instrument to be placed in such custody as will prevent it from being misapplied; taking care that it shall be demanded at maturity, and that proper notice be given *392to endorsers, if necessary; and that the money, if paid, shall stand in place of the note or bill to abide the event.
Judgment reversed, and judgment for defendant below.